Title: From George Washington to the U.S. Senate, 2 January 1795
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate,
          United States 2d January 1795.
        
        A spirit of discontent from several causes arose in the early part of the present year among the Six Nations of Indians, and particularly on the ground of a projected settlement by Pennsylvania at Presqu’ Isle upon Lake Erie. The papers upon this point have already been laid before Congress. It was deemed proper on my part to endeavour to tranquilize the Indians by pacific measures. Accordingly a time and place was appointed, at which a free conference should be had upon all the causes of discontent and an Agent was appointed with the Instructions, of which No. 1. herewith transmited is a copy.
        A numerous Assembly of Indians was held at Canandarqua in the State of New-York, the proceedings whereof accompany this message marked No. 2.
        The two treaties the one with the Six Nations and the other with the Oneida, Tuscorora, and Stockbridge Indians dwelling

in the Country of the Oneidas, which have resulted from the mission of the Agent, are here with laid before the Senate for their consideration and advice.
        The original engagement of the United States to the Oneidas is also sent here with.
        
          Go: Washington
        
      